DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/27/2021 has been considered by the Examiner.
Response to Preliminary Amendments/Status of Claims
Claims 1-20, filed on 12/27/2021, are under consideration. Claim 19 is amended and no claims are added or canceled.
Claim Objections
Claims 14-15 are objected to because of the following informalities:  
Claim 14 depends from “any of claims 1-13” which is not consistent with the recitations of the last line referring back only to “the composition of claim 1”. The multiple dependency should be removed to provide consistent formatting of claim language and construction.
Claims 14 and 15 show the degree sign “°” in subscript formatting “o” which is not consistent with acceptable temperature degree formatting.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schammel et al. (US 9,738,571).

Regarding claims 1-2, 4 and 6-9,  Schammel teaches catalysts having the following compositions (copied from Table 3—see below). In one example, Schammel teaches a catalyst comprising Ce-La (cerium and lanthanide, which are classified as rate earth elements and read on pending claims 8-9) that is doped with Li/Na/Sr/La to provide a catalyst having a formula of Li/Na/Sr/La/Ce-La. The disclosed catalyst reads on the claimed catalyst having AM being Na (sodium; which reads on pending claim 4) and z being 1 (which also reads on pending claim 2); AE being Sr (strontium; which reads on pending claims 6-7) with a being 1, RE1 being La with b being 1. Here, x is assumed to be zero since no oxygen is shown in the formula. In any event, the oxide form of the metal is expected in these catalysts (Col 30 lines 64-67).
Regarding claim 5, note here that alkali metal tungstate is not positively recited as part of the catalyst formula since claim 5 depends from claim 1 wherein claim 1 recites the alkali metal as an optional/alternative component to the alkali metal (e.g. sodium).    

    PNG
    media_image1.png
    769
    1065
    media_image1.png
    Greyscale

 
Regarding claims 19-20, Schammel teaches feeding methane and oxygen, at a ratio greater than 4 (Col 96 lines 1-2), over an OCM catalyst to produce ethylene which is separated from unconverted methane and purified in an ethylene recovery subsystem (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schammel et al. (US 9,738,571).
Regarding claim 13, Schammel teaches “In more embodiments, of any of the above catalysts, the catalyst comprises a C2 selectivity of greater than 50%, greater than 55%, greater than 60%, greater than 65%, greater than 70%, or even greater than 75%, and a methane conversion of greater than 20% when the catalyst is employed as a heterogenous catalyst in the oxidative coupling of methane at a temperature of 750° C. or less”. The disclosed selectivity of C2+ hydrocarbons (e.g. greater than 75%) overlaps the claimed range of 82-93%; this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I.
Regarding claims 14-18, Schammel discloses that the catalysts are prepared by mixing the catalytic components and dopants and calcining  (metal oxides, Col 7 lines 1-28 and Col 84 line 57 to Col 86 line 16) and calcining the mixture at a temperature of above 800°C or 900°C (Col 85 lines 1-5). The duration of calcining is suggested in the order of a few hours (Col 86 lines 1-16) such as (Example 3 in Col 109-110) 950°C for 8 hours. One of ordinary skill in the art is expected to combine the teachings of Schammel to arrive at the claimed temperature and duration. Also, the dopant can be calcined independently before being added to the catalyst (Col 5 lines 52-67; as it relates to pending claim 15). The dopant (e.g. AM or AE) can be added in a liquid/solution form (Col 85 lines 36-51; as it relates to pending claim 16).   

Allowable Subject Matter
Claims 3 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for the claimed catalysts recited in claims 3 and 10-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALI Z FADHEL/Primary Examiner, Art Unit 1772